          Case 2:21-cv-00928-AB-AS Document 11 Filed 04/12/21 Page 1 of 2 Page ID #:50

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           CV 21-00928-AB (AS)                                   Date    April 12, 2021
   Title         Ricky Louis Alford v. Scott Kernan



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


       On February 23, 2021, the Court issued an Order dismissing the First Amended Petition in
this action with leave to amend and directed Petitioner to file either a Second Amended Petition
for Writ of Habeas Corpus by a Person in State Custody, pursuant to 28 U.S.C. § 2254 (“Second
Amended Petition”), no later than March 25, 2021 if he still wished to pursue this action. (Dkt.
No. 8). Plaintiff was also advised that if he wished to file a civil rights action pursuant to 42
U.S.C. § 1983, he should file a voluntary dismissal of this action and then proceed to file a Civil
Rights Complaint, pursuant to 42 U.S.C. § 1983, on the proper Central District form. Id.

       The Court’s February 23, 2021 Order stated the following: “Petitioner is advised that his
failure to comply with the above requirements may result in a recommendation that this action
be dismissed for failure to comply with the Court’s Order and/or for failure to prosecute
pursuant to Fed.R.Civ.P 41(b).” Id. (citing to Pagtalunan v. Galaza, 291 F.3d 639 (9th Cir.
2002)).

      To date, Petitioner has failed to file a Second Amended Petition, or request an extension
of time to do so.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days of the
date of this Order (by no later than May 12, 2021), why this action should not be dismissed for
failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P. 41(b).


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
          Case 2:21-cv-00928-AB-AS Document 11 Filed 04/12/21 Page 2 of 2 Page ID #:51

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL
   No.          CV 21-00928-AB (AS)                                      Date       April 12, 2021
   Title        Ricky Louis Alford v. Scott Kernan


       Petitioner may discharge this Order by filing a Second Amended Petition which complies
with the Court’s February 23, 2021 Order, or a statement setting forth why he is unable to do
so.

       Petitioner is expressly warned that the failure to timely file a response to this Order
will result in a recommendation that this action be dismissed with prejudice for his failure
to comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).

         IT IS SO ORDERED.



                                                                                0       :    00
                                                  Initials of Preparer                AF




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                       Page 2 of 2
